Title: From George Washington to John Bell, 25 June 1757
From: Washington, George
To: Bell, John



Sir,
[Fort Loudoun, 25 June 1757]

I have sent the enclosed to Colonel Lee, open to you, that you may peruse it, and afterwards transmit it immediately to him.

As I have many Expresses to dispatch, I am puzzled to procure Horses for that service. I send you enclosed, letters for the County Lieutenants of Stafford and Spotsylvania, which I must desire you will forward with the utmost expedition; as it may be the means of preventing a great deal of trouble to them, and a heavy expence to the country. I am &c.

G:W.


Copy of a letter to Maj. John Bell; of Pr. Wm County.Fort Loudoun, June 25th 1757.

